Exhibit 10.4
 
GUARANTY AGREEMENT
(this “Guaranty”)
 
Dated as of:  May 4, 2012
 
GEORGE T. GAMBLE 1991 TRUST,
c/o GEORGE T. GAMBLE, TRUSTEE
P. O. Box 128
Oakville, California  94562
 


 
 
Re:
Senior Secured Note and Warrant Purchase Agreement dated as of May 4, 2012 (as
amended, modified, restated, or supplemented, the “Agreement”) by and between
TRI-VALLEY CORPORATION, a Delaware corporation, as the Debtor (the “Borrower”)
and the GEORGE T. GAMBLE 1991 TRUST, as the Purchaser (the “Lender”).

 
Ladies and Gentlemen:
 
WHEREAS, each of the undersigned (each, a “Guarantor” and, collectively, the
“Guarantors”) is a direct or indirect Subsidiary of the Borrower; and
 
WHEREAS, capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Agreement; and
 
WHEREAS, the Lender has agreed to make loans to the Borrower, pursuant to, and
upon the terms and subject to the conditions specified in, the Agreement; and
 
WHEREAS, each Guarantor acknowledges that it will derive substantial, direct or
indirect, benefits from the making of the loan by the Lender; and
 
WHEREAS, the obligations of the Lender to make the loan are conditioned on,
among other things, the execution and delivery by the Guarantors of this
Guaranty; and
 
WHEREAS, as consideration therefor and in order to induce the Lender to make the
loans, the Guarantors are willing to execute this Guaranty; and
 
WHEREAS, each Guarantor has duly authorized the execution, delivery and
performance of this Guaranty and will receive direct and indirect benefits by
reason of the availability of the loans made to the Borrower by the Lender; and
 
WHEREAS, each Guarantor’s business is a specialized part of an integrated and
coordinated enterprise conducted by the Borrower through the Borrower and each
Guarantor for the convenience, economic advantage and greater profit of the
integrated and coordinated enterprise represented by the Borrower and the
Guarantors.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Guarantor hereby agrees as follows:
 
1. Guaranty.  The undersigned Guarantors do hereby, jointly and severally with
each other Guarantor, irrevocably, absolutely, and unconditionally guarantee
(a) payment, when due, of any and all indebtedness and other amounts of every
kind, howsoever created, arising, or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing or owing to the Lender by the
Borrower under the Note, (including, without limitation, amounts that would
become due but for operation of any applicable provision of Title 11 of the
United States Code (including, without limitation, 11 U.S.C.  §§ 502 and 506)),
together with all pre- and post-maturity interest thereon (including, without
limitation, all post-petition interest if the Borrower voluntarily or
involuntarily file for bankruptcy protection) (all such obligations being
hereinafter collectively referred to as the “Liabilities”) and (b) the
performance by the Borrower of its obligations under the Agreement and the
Transaction Documents pursuant to the terms thereof (the “Obligations”).  The
Guarantors hereby agree that, upon the occurrence of any Event of Default, the
Guarantors will forthwith pay the Liabilities as limited by this paragraph
immediately upon written demand or perform the Obligations.  Notwithstanding
anything in this Guaranty to the contrary, the aggregate amount of each
Guarantor’s liability under this Guaranty shall not exceed the maximum amount of
such liability that can be hereby incurred without rendering this Guaranty
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer and not for any greater amount.
 
Guaranty Agreement - Page 1
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Guaranty Continuing, Absolute, Unlimited.  This Guaranty is a
continuing, absolute, and unlimited guarantee of payment and the Guarantors are
a primary obligor and not a surety.  The Liabilities and Obligations shall be
conclusively presumed to have been created in reliance on this Guaranty.  The
Lender shall not be required to proceed first against the Borrower or any other
Person, firm or corporation or against any property securing any of the
Liabilities or Obligations before resorting to the Guarantors for payment or
performance.  To the extent permitted by applicable law, this Guaranty shall be
construed as a guarantee of payment without regard to the enforceability of any
of the Liabilities or Obligations or the rejection of the Agreement in
bankruptcy, and notwithstanding any claim, defense (other than payment or
performance by the Borrower or the Guarantors) or right of setoff which the
Borrower or the Guarantors may have against the Lender, including any such
claim, defense, or right of setoff based on any present or future law or order
of any government (de jure or de facto), or of any agency thereof or court of
law purporting to reduce, amend, or otherwise affect any of the Liabilities or
Obligations of the Borrower or any other obligor, or to vary any terms of
payment thereof, and without regard to any other circumstances which might
otherwise constitute a legal or equitable discharge of a surety or a
guarantor.  The Guarantors agree that this Guaranty shall continue to be
effective or be reinstated, as the case may be, if at any time payment to the
Lender of the Liabilities or any part thereof is rescinded or must otherwise be
returned by the Lender upon the insolvency, bankruptcy, or reorganization of the
Borrower, or otherwise, as though such payment to such Lender had not been
made.  To the extent permitted by applicable law, the Guarantors’ obligation to
fully pay or perform the Liabilities and any remedy for the enforcement thereof
shall not be impaired, modified, released, or limited in any way by any
impairment, modification, release, or limitation of the liability of the
Borrower or its bankruptcy estate, resulting from the operation of any present
or future provision of any debtor relief law or from the decision of any court
interpreting the same.
 
3.           Guaranty Not Affected by Change in Security or Other Actions.  The
Lender may, from time to time, without the consent of or notice to the
Guarantors, take any or all of the following actions without impairing or
affecting (except insofar as the Liabilities are reduced or modified thereby),
the Guarantors’ obligations under this Guaranty or releasing or exonerating any
Guarantor from any of its liabilities hereunder:
 
(a)           retain or obtain a security interest in any property to secure any
of the Liabilities or any obligation hereunder;
 
(b)           retain or obtain the primary or secondary liability of any party
or parties, in addition to the Guarantors, with respect to any of the
Liabilities;
 
Guaranty Agreement - Page 2
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           extend the time or change the manner, place or terms of payment
of, or renew or amend any note or other instrument evidencing the Liabilities or
any part thereof, or amend in any manner any agreement relating thereto, in each
case in accordance with the terms of each such agreement;
 
(d)           release or compromise, in whole or in part, or accept full or
partial payment for, any of the Liabilities hereby guaranteed, or any liability
of any nature of any other party or parties with respect to the Liabilities or
any security therefore;
 
(e)           enforce the Lender’s security interest, if any, in all or any
properties securing any of the Liabilities or any Obligations hereunder in order
to obtain full or partial payment of the Liabilities then outstanding; or
 
(f)           release or fail to perfect, protect, or enforce the Lender’s
security interest, if any, in all or any properties securing any of the
Liabilities or any obligation hereunder, or permit any substitution or exchange
for any such property.
 
4.           Waivers.  Each Guarantor hereby expressly waives to the extent
permitted by law:
 
(a)           notice of acceptance of this Guaranty;
 
(b)           notice of the existence or incurrence of any or all of the
Liabilities in accordance with the Transaction Documents;
 
(c)           presentment, demand, notice of dishonor, protest, and all other
notices whatsoever (except the written demand referred to in Section 1
hereinabove);
 
(d)           any requirement that proceedings first be instituted by the Lender
against the Borrower;
 
(e)           all diligence in collection or protection of or realization upon
the Liabilities or any part thereof, or any obligation hereunder, or any
collateral for any of the foregoing;
 
(f)           any rights or defenses based on the Lender’s election of remedies,
including any defense to the Lender’s action to recover any deficiency after a
non-judicial sale; and
 
(g)           the occurrence of every other condition precedent to which the
Guarantor might otherwise be entitled.
 
5.           Representations, Warranties and Agreements of each Guarantor.  Each
Guarantor represents and warrants to the Lender that:
 
(a)           Each Guarantor is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is incorporated,
organized, or otherwise formed.  Except where failure will not have a Material
Adverse Effect, each Guarantor (i) is duly qualified to transact business and is
in good standing as a foreign corporation or other entity in each jurisdiction
where the nature and extent of its business and properties require due
qualification and good standing, (ii) possesses all requisite authority, permits
and power to conduct its business as is now being, or as currently contemplated
to be, conducted, and (iii) is in compliance with all applicable laws, except in
each case where the failure to so qualify, to possess such authority, permits or
power or to comply with such law would not have a Material Adverse Effect.
 
Guaranty Agreement - Page 3
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The execution and delivery by each Guarantor of this Guaranty or
related document to which it is a party and the performance by it of its
obligations thereunder (i) are within its corporate, organizational or
partnership power, (ii) have been duly authorized by all necessary corporate,
organizational, or partnership action, (iii) require no action by or filing with
any tribunal (other than any action or filing that has been taken or made on or
before the date of this Guaranty or which would not cause a Material Adverse
Effect), (iv) do not violate any provision of its charter, bylaws, resolutions,
or partnership agreement, (v) do not violate any provision of law or order of
any tribunal applicable to it, other than violations that individually or
collectively will not have a Material Adverse Effect, (vi) do not violate any
material agreements to which it is a party, other than a violation which would
not have a Material Adverse Effect, (vii) are in furtherance of the corporate,
organizational, or partnership purposes of the Guarantors and (viii) do not
require the consent or approval of the shareholders, members, or partners of the
Guarantors, except in such cases in which such consent or approval has been
obtained.
 
(c)           Upon execution and delivery by all parties thereto, this Guaranty
will constitute a legal and binding obligation of each Guarantor, enforceable
against it in accordance with its terms, except as enforceability may be limited
by applicable debtor relief laws and general principles of equity.
 
(d)           As of the date of this Guaranty, each Guarantor is, and after
giving effect to this Guaranty, including without limitation, the limitations
set forth in Section 1 hereof, will be, solvent.
 
6.           Remedies Upon Default.  Without limiting any other rights or
remedies of the Lender provided for elsewhere in this Guaranty or the
Transaction Documents, or by any requirement of law, or in equity, or otherwise:
 
(a)           Upon the occurrence of any Event of Default, the Lender may
without any notice to (except as expressly provided herein or in any Transaction
Document) or demand upon the Guarantors, which are expressly waived by the
Guarantors (except as to notices expressly provided for herein or in any
Transaction Document), proceed to protect, exercise and enforce the rights and
remedies of the Lender against the Guarantors hereunder or under the Transaction
Documents and such other rights and remedies as are provided by requirement of
law or equity.
 
(b)           The rights provided for in this Guaranty and the Transaction
Documents are cumulative and are not exclusive of any other rights, powers,
privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.
 
(c)           The order and manner in which the Lender’s rights and remedies
upon the occurrence and during the continuance of an Event of Default are to be
exercised shall be determined by the Lender, as the case may be, in its sole
discretion, and all payments received by the Lender shall be applied first to
the costs and expenses (including reasonable attorney’s fees incurred by the
Lender) of the Lender, then to the payment of all accrued and unpaid amounts due
under any Transaction Documents to and including the date of such
application.  To the extent permitted by applicable law, no application of
payments will cure any Event of Default, or prevent acceleration, or continued
acceleration, of amounts payable under the Transaction Documents, or prevent the
exercise, or continued exercise, of rights or remedies of the Lender hereunder
or thereunder or under any requirement of law or in equity.
 
7.           Payments.  Each payment by the Guarantors to the Lender under this
Guaranty shall be made by transferring the amount thereof in immediately
available funds without set-off or counterclaim.
 
8.           Costs, Expenses and Taxes.  The Guarantors agree to pay on
demand:  (a) all reasonable out of pocket costs and expenses of the Lender in
connection with the preparation, execution and delivery of this Guaranty and any
other documents to be delivered hereunder, including the reasonable fees and out
of pocket expenses of counsel for the Lender with respect thereto and with
respect to advising the Lender as to its rights and responsibilities under this
Guaranty, and any modification, supplement or waiver of any of the terms of this
Guaranty, (b) all reasonable costs and expenses of the Lender hereunder,
including reasonable legal fees and expenses of counsel to the Lender, in
connection with a default or the enforcement of this Guaranty and (c) reasonable
costs and expenses incurred in connection with third party professional services
reasonably required by the Lender pursuant to the Transaction Documents such as
appraisers, environmental consultants, accountants or similar Persons; provided
that except during the continuance of any Event of Default hereunder, the Lender
will first obtain the consent of the Guarantors to such expense, which consent
shall not be unreasonably withheld.  Without prejudice to the survival of any
other obligations of the Guarantors hereunder, the obligations of the Guarantors
under this Section shall survive the termination of this Guaranty.
 
Guaranty Agreement - Page 4
 
 
 

--------------------------------------------------------------------------------

 
 
9.           Subrogation.  The Guarantors shall not be subrogated to, in whole
or in part, and agrees not to exercise any rights of subrogation with respect
to, the rights of the Lender or those of any subsequent assignee or transferee
of any of the Liabilities until all the Liabilities to the Lender and every such
subsequent assignee or transferee shall have been paid in full.  The provisions
of this Section 9 shall survive the termination of this Guaranty and any
satisfaction and discharge of the Borrower by virtue of any payment, court
order, or law.
 
10.           No Waiver; Remedies.  No failure on the part of the Lender to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right, or
any abandonment or discontinuance of any steps to enforce such right, preclude
any other or further exercise thereof or the exercise of any other right.  No
notice to or demand on the Guarantors in any case shall entitle the Guarantors
to any other or further notice or demand in similar or other circumstances.  The
remedies herein are cumulative and not exclusive of any other remedies provided
by law, at equity or in any other agreement.
 
11.           Survival of Representations and Warranties.  All representations,
warranties and covenants contained herein or made in writing by the Guarantors
in connection herewith shall survive the execution and delivery of this
Guaranty, and the termination of the Transaction Documents and will bind and
inure to the benefit of the respective successors and assigns of the parties
hereto, whether so expressed or not.
 
12.           Confidentiality.  The Lender agrees to keep any information
delivered or made available by the Guarantors to it which is clearly indicated
to be confidential information, confidential from anyone other than Persons
employed or retained by the Lender who are or are expected to become engaged in
evaluating, approving, structuring or administering the Transaction Documents;
provided that nothing herein shall prevent the Lender from disclosing such
information (a) pursuant to subpoena or upon the order of any court or
administrative agency, (b) upon the request or demand of any regulatory agency
or authority having jurisdiction over Lender, (c) which has been publicly
disclosed, (d) to the extent reasonably required in connection with any
litigation to which the Lender, the Borrower, the Guarantors or their respective
Affiliates (as defined below) may be a party, (e) to the extent reasonably
required in connection with the exercise of any remedy hereunder, or (f) to the
Lender’s legal counsel and independent auditors.  The Lender will promptly
notify the Guarantors of any information that it is required or requested to
deliver pursuant to clause (a) or (b) of this Section 12 and, if the Guarantors
are a party to any such litigation, clause (d) of this Section 12. Herein,
“Affiliates” means, as to any Person, any other Person (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person, (b) that directly or indirectly
beneficially owns or holds ten percent (10%) or more of any class of voting
stock of such Person, or (c) ten percent (10%) or more of the voting stock of
which is directly or indirectly beneficially owned or held by the Person in
question; and herein the term “control” means the possession, directly or
indirectly, of the power to direct or cause direction of the management and
policies of a Person, whether through the ownership of voting securities, by
control, or otherwise; provided, however, in no event shall Lender be deemed an
Affiliate of Borrower.
 
Guaranty Agreement - Page 5
 
 
 

--------------------------------------------------------------------------------

 
 
13.           Bankruptcy, Etc.
 
(a)           So long as any Obligations remain outstanding, no Guarantor shall,
without the prior written consent of the Lender, commence or join with any other
Person in commencing any bankruptcy, reorganization or insolvency case or
proceeding of or against the Borrower or any other Guarantor.  The obligations
of the Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of the Borrower or any other Guarantor or by any
defense which the Borrower or any other Guarantor may have by reason of the
order, decree or decision of any court or administrative body resulting from any
such proceeding.
 
(b)           Each Guarantor acknowledges and agrees that any interest on any
portion of the Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Obligations if such case or proceeding had not been
commended) shall be included in the Obligations because it is the intention of
the Guarantors and the Lender that the Obligations which are guaranteed by the
Guarantors pursuant hereto should be determined without regard to any rule of
law or order which may relieve the Borrower of any portion of such
Obligations.  The Guarantors will permit any trustee in bankruptcy, receiver,
debtor in possession, assignee for the benefit of creditors or similar Person to
pay the Lender, or allow the claim of the Lender in respect of, any such
interest accruing after the date on which such case or proceeding is commenced.
 
(c)           In the event that all or any portion of the Obligations are paid
by the Borrower, the obligations of the Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from Lender as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Obligations for all purposes hereunder.
 
14.           Discharge of Guaranty upon Sale of Guarantor.  If all of the
equity interests of any Guarantor or any of its successors in interest hereunder
shall be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions of the Agreement, the guarantee of such
Guarantor or such successor in interest, as the case may be, hereunder shall
automatically be discharged and released without any further action by Lender or
any other Person effective as of the time of such sale.
 
15.           Severability.  Should any clause, sentence, paragraph or Section
of this Guaranty be judicially declared to be invalid, unenforceable or void,
such decision will not have the effect of invalidating or voiding the remainder
of this Guaranty, and the parties hereto agree that the part or parts of this
Guaranty so held to be invalid, unenforceable or void will be deemed to have
been stricken herefrom and the remainder will have the same force and
effectiveness as if such part or parts had never been included herein.
 
16.           Execution in Counterparts.  This Guaranty may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.
 
Guaranty Agreement - Page 6
 
 
 

--------------------------------------------------------------------------------

 
 
17.           Interpretation.
 
(a)           In this Guaranty, unless a clear contrary intention appears:
 
(i)           the singular number includes the plural number and vice versa;
 
(ii)           reference to any gender includes each other gender;
 
(iii)           the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Guaranty as a whole and not to any particular
Article, Section or other subdivision;
 
(iv)           reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are not
prohibited by this Guaranty, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually; provided that
nothing in this clause is intended to authorize any assignment not otherwise
permitted by this Guaranty;
 
(v)           except as expressly provided to the contrary herein, reference to
any agreement, document or instrument (including this Guaranty) means such
agreement, document or instrument as amended, supplemented or modified and in
effect from time to time in accordance with the terms thereof and, if
applicable, the terms hereof;
 
(vi)           unless the context indicates otherwise, reference to any Article,
Section, Schedule or Exhibit means such Article or Section hereof or such
Schedule or Exhibit hereto;
 
(vii)           the word “including” (and with correlative meaning “include”)
means including, without limiting the generality of any description preceding
such term;
 
(viii)           with respect to the determination of any period of time, except
as expressly provided to the contrary, the word “from” means “from and
including” and the word “to” means “to but excluding”; and
 
(ix)           reference to any law, rule or regulation means such as amended,
modified, codified or reenacted, in whole or in part, and in effect from time to
time.
 
(b)           The Article and Section headings herein are for convenience only
and shall not affect the construction hereof.
 
(c)           No provision of this Guaranty shall be interpreted or construed
against any Person solely because that Person or its legal representative
drafted such provision.
 
18.           Submission to Jurisdiction.  EACH GUARANTOR, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, HEREBY (A) AGREES THAT VENUE FOR ANY DISPUTE
ARISING UNDER THIS GUARANTY WILL LIE EXCLUSIVELY IN THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF LOS ANGELES, CALIFORNIA, (B) IRREVOCABLY WAIVES ANY
RIGHT TO RAISE FORUM NON CONVENIENS OR ANY OTHER ARGUMENT THAT SUCH VENUE IS NOT
THE PROPER VENUE, (C) IRREVOCABLY CONSENTS TO PERSONAL JURISDICTION IN THE STATE
AND FEDERAL COURTS IN THE COUNTY OF LOS ANGELES, CALIFORNIA, AND (D) CONSENTS TO
PROCESS BEING SERVED IN ANY SUCH ACTION BY MAILING A COPY THEREOF TO SUCH
GUARANTOR AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS GUARANTY AND
AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS
AND NOTICE THEREOF.  NOTHING IN THIS SECTION 18 SHALL AFFECT OR LIMIT ANY RIGHT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.  EACH GUARANTOR AND THE
LENDER HEREBY AGREE THAT THE PREVAILING PARTY IN ANY ACTION ARISING OUT OF OR
RELATING TO THIS GUARANTY OR THE OTHER TRANSACTION DOCUMENTS SHALL BE ENTITLED
TO REIMBURSEMENT FOR REASONABLE AND DOCUMENTED LEGAL FEES FROM THE
NON-PREVAILING PARTY.
 
Guaranty Agreement - Page 7
 
 
 

--------------------------------------------------------------------------------

 
 
19.           Waiver of Jury Trial.  EACH GUARANTOR HEREBY WAIVES, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS GUARANTY OR UNDER ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH, AND AGREES, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY.
 
20.           Parties.  This Guaranty shall inure to the benefit of the Lender
and their respective successors, assigns or transferees, and shall be binding
upon the Guarantors and its successors and assigns.  The Guarantors may not
assign any of its duties under this Guaranty without the prior written consent
of the Lender.
 
21.           Notices.  All such notices (a) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, or (b) sent by facsimile shall be deemed to have been given
when sent; provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient:
 

 
(i)
If to any Guarantor:
   
Tri-Valley Oil & Gas Co.
   
4927 Calloway Drive
   
Bakersfield, California  93312
   
Attention: Chief Executive Officer
   
Telephone: 661-864-0500
         
Select Resources Corporation
   
4927 Calloway Drive
   
Bakersfield, California  93312
   
Attention: Chief Executive Officer
   
Telephone: 661-864-0500

 
(ii)           Notices and other communications to the Lender hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Lender.  The Lender or the Guarantors may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that such
approval of such procedures may be limited to particular notices or
communications.
 
(iii)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Guaranty shall be deemed to have been
given on the date of receipt.
 
Guaranty Agreement - Page 8
 
 
 

--------------------------------------------------------------------------------

 
 
22.           Term; Additional Guarantors.
 
(a)           This Guaranty is not limited to any particular period of time, but
shall continue in full force and effect until all of the Liabilities have been
fully and finally paid or have been otherwise discharged by the Lender, and the
Guarantors shall not be released from any obligation or liability hereunder
until such full payment or discharge shall have occurred.
 
(b)           Each Subsidiary of the Borrower that is required to become a party
to this Guaranty pursuant to Section 6.1(i) of the Agreement shall become a
Guarantor for all purposes of this Guaranty upon the execution and delivery by
such Subsidiary of an Assumption Agreement in the form of Annex 1 attached
hereto, thereafter such Subsidiary shall have the same rights, benefits and
obligations as a Guarantor party hereto on the date thereof.
 
23.           Governing Law.  THIS GUARANTY AND ALL OTHER DOCUMENTS EXECUTED IN
CONNECTION HEREWITH SHALL BE DEEMED TO BE CONTRACTS AND AGREEMENTS EXECUTED BY
THE GUARANTORS AND LENDER UNDER THE INTERNAL LAWS OF THE STATE OF NEW YORK AND
FOR ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE
INTERNAL LAWS OF SAID STATE.
 
24.           Indemnity.
 
(a)           The Borrower shall indemnify the Lender, and each affiliate of
Lender (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Guaranty, the Agreement, or any agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the transactions or any other transactions contemplated
hereby, (ii) any loan or the use of the proceeds therefrom, (iii) any
environmental claim arising out of or related to any property owned or operated
by the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are deter­mined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.
 
(b)           Without limiting any provision of this Guaranty, it is the express
intention of the parties hereto that each Person to be indemnified hereunder or
thereunder shall be indemnified and held harmless against any and all losses,
liabilities, claims or damages: (i) arising out of or resulting from the
ordinary sole or contributory negligence of such Person or (ii) imposed upon
said party under any theory of strict liability.  Without prejudice to the
survival of any other obligations of the Guarantors hereunder and under the
Transaction Documents, the obligations of the Guarantors under this Section
shall survive the termination of this Guaranty and the Transaction Documents and
the payment of the Liabilities.
 
Guaranty Agreement - Page 9
 
 
 

--------------------------------------------------------------------------------

 
 
25.           New Guaranty.  In the event that (a) any Transaction Document is
rejected by a trustee or debtor-in-possession in any bankruptcy or insolvency
proceeding involving the Borrower or (b) any Transaction Document or this
Guaranty is terminated as a result of any bankruptcy or insolvency proceeding
involving the Borrower and, if within sixty (60) days after such rejection or
termination, the Lender or its designee shall so request and shall certify in
writing to the Guarantors that it intends to perform the Obligations of the
Borrower as and to the extent required under such Transaction Document or this
Guaranty, as applicable, the Guarantors will, unless prohibited by bankruptcy or
other applicable law, execute and deliver to the Lender or such designee, a new
guaranty that shall contain the same conditions, agreements, terms, provisions
and limitations as this Guaranty (except for any requirements which have been
fulfilled by the Borrower and the Guarantors prior to such rejection or
termination).
 
Guaranty Agreement - Page 10
 
 
 

--------------------------------------------------------------------------------

 
 

 
Sincerely yours,
                 
GUARANTORS:
         
Tri-Valley Oil & Gas Co., a California corporation
         
By:
 
/s/ Maston N. Cunningham
     
Maston N. Cunningham, Chief Executive Officer
     
and President
                 
Select Resources Corporation, a Delaware corporation
                 
By:
 
/s/ Maston N. Cunningham
     
Maston N. Cunningham, Chief Executive Officer

 
Guaranty Agreement – Signature  Page
 
 
 

--------------------------------------------------------------------------------

 
ANNEX 1


FORM OF ASSUMPTION AGREEMENT (GUARANTY AGREEMENT)


 
ASSUMPTION AGREEMENT (GUARANTY AGREEMENT) (this “Assumption”), dated as of
________,20__ made by __________________, a _______________________ (“Subsidiary
Guarantor”), in favor of GEORGE T. GAMBLE 1991 TRUST, ( “Lender”).  Unless
otherwise noted, all capitalized terms not defined herein shall have the meaning
ascribed to them in the Agreement referred to below, or if not defined therein,
the Guaranty referred to below.
 
W I T N E S S E T H:
 
WHEREAS, TRI-VALLEY CORPORATION, a Delaware corporation ( “Borrower”) and the
Lender are parties to that certain Senior Secured Note and Warrant Purchase
Agreement dated as of May 4, 2012 (as amended, modified, restated, or
supplemented and in effect from time to time, the “Agreement”), providing,
subject to the terms and conditions thereof, for the making of a loan by Lender
to the Borrower;
 
WHEREAS, in connection with the Agreement, certain Subsidiaries of the Borrower
have delivered a Guaranty Agreement, dated as of May 4, 2012 (as amended,
supplemented or otherwise modified from time to time, the “Guaranty”) in favor
of the Lender, in order to guarantee the payment by Borrower of the Liabilities
and performance by Borrower of the Obligations (as defined in the Guaranty);
 
WHEREAS, the Agreement requires that Subsidiary Guarantor become a party to the
Guaranty; and
 
WHEREAS, Subsidiary Guarantor has agreed to execute and deliver this Assumption
in order to become a party to the Guaranty;
 
WHEREAS, Subsidiary Guarantor has a substantial, direct or indirect, financial
interest in the benefits and advantages which will result from the Agreement.
 
NOW, THEREFORE, IT IS AGREED:
 
1.           Guaranty.  By executing and delivering this Assumption, Subsidiary
Guarantor, as provided in the Agreement, hereby, jointly and severally with each
other Guarantor, becomes a party to the Guaranty as a Guarantor thereunder with
the same force and effect as if originally named therein as
Guarantor.  Subsidiary Guarantor has a substantial, direct or indirect,
financial interest in the benefits and advantages which will result from the
Agreement.  Subsidiary Guarantor hereby represents and warrants that each of the
representations and warranties contained in Section 5 of the Guaranty and
Section 3.1 of the Agreement with respect to a Subsidiary of the Borrower is
true and correct, unless otherwise disclosed to the Lender, on and as the date
hereof (after giving effect to this Assumption) as if made on and as of such
date and, without limiting the generality of the foregoing, represents and
warrants that the value of the consideration received and to be received by
Subsidiary Guarantor is reasonably worth at least as much as its liability under
the Guaranty, and such liability may reasonably be expected to benefit
Subsidiary Guarantor directly or indirectly.
 
2.           Governing Law.  This Assumption shall be governed by, and construed
in accordance with, the laws of the State of New York.
 
Guaranty Agreement – Annex 1
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Assumption to be duly
executed and delivered as of the date first above written.
 

 
[SUBSIDIARY GUARANTOR]
                 
By:
 
____________________________________
 
 
 
Name:
 
 
 
Title:

 
Guaranty Agreement – Annex 1